EXAMINER’S AMENDMENT
Claim 8, and its dependents, are allowed. Claims 1-7 and 16-20, previously withdrawn from consideration as a result of a restriction requirement, are rejoined as Applicant states- and Examiner agrees- that all of the limitations of allowed claim 8 are recited in claim 1 (see pg. 7 of ‘Remarks’) and all of the limitations of allowed claim 7 are recited in claim 16 (see pg. 8 of ‘Remarks’). Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement, set forth in the Office action mailed on 8/31/2020, of inventions I (claims 1-7 and 16-20) and II (claims 8-15) is hereby withdrawn. 
Accordingly, claims 1-7 and 16-20 are rejoined. Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632